                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 1:19 CR 289
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
JAMES CAMPBELL,                                  )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Jonathan D. Greenberg, regarding the change of plea hearing of James Campbell,

which was referred to the Magistrate Judge with the consent of the parties.

           On May 8, 2019, the government filed a 3 count Indictment, charging Defendant

Campbell, in counts 1 and 2 with Conspiracy to Distribute and Possess with Intent to Distribute

Tetrahydrocannabinol, in violation of Title 21 U. S. C. Sections 846 and 841(a)(1) and (b)(1)( C ),

and Possession with Intent to Distribute Tetrahydrocannabinol, in violation of 21:841(a)(1) and

(b)(1) ( C ) and 18:2. Defendant was arraigned on May 15, 2019, and entered a plea of not guilty to

counts 1 and 2 of the Indictment, before Magistrate Judge Baughman. On September 25, 2019

Magistrate Judge Greenberg received Defendant Campbell’s plea of guilty to counts 1 and 2 and

issued a Report and Recommendation (“R&R”), concerning whether the plea should be accepted and

a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant
Campbell is found to be competent to enter a plea and to understand his constitutional rights. He is

aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant James Campbell is adjudged guilty to counts 1 and 2 of the

Indictment, in violation of Title 21 U. S. C. Sections 846, 841(a)(1) and (b)(1)( C ), and 18:2. This

matter was referred to the U. S. Probation Department for the completion of a pre-sentence

investigation and report. Sentencing will be on January 7, 2020, at 2:00 p.m. in Courtroom 17A,

Carl B. Stokes United States Court House, 801 West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
October 25, 2019
